Citation Nr: 1544480	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1971, and active service with the National Guard from November 1990 to May 1991, October 1991 to February 1992, April 1992 to August 1993, and from April 2004 to November 2005.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Gretna, Louisiana. 

This matter was previously before the Board in October 2013 and November 2014, when it was remanded for further development.  The Board finds that there has been substantial compliance with the mandates of its remand.   
 
In a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection for hypertension; thus, that issue is no longer for appellate consideration. 


FINDINGS OF FACT

1.  The earliest clinical evidence of sleep apnea is approximately 10 years after the Veteran's separation from his third period of active service, and a year before his fourth period of active service. 

2.  The most probative evidence of record is against a finding that the Veteran's sleep apnea is causally related to, or aggravated by, service or a service-connected disability. 

3.  Clear and unmistakable evidence reflects that the Veteran had sleep apnea which existed prior to his fourth period of active service.  

4.  Clear and unmistakable evidence reflects that the Veteran's preexisting sleep apnea was not aggravated by active service. 


CONCLUSION OF LAW

The criteria for service-connection for a sleep breathing disorder, to include sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in October 2007.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, and statements of the appellant in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.  

A March 2010 VA memorandum reflects a formal finding of the unavailability of complete STRs for Army service from July 1969 to February 1971.  When at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
An April 2011 private record (Christus St. Francis Cabrini Hospital Sleep Lab) reflects that that facility had diagnosed the Veteran with sleep apnea in 2003, and that the report was "unavailable."  It also notes that the Veteran had additional sleep studies performed in 2006, and in December 2010 and January 2011 at another facility.  The Board finds it does not have a further duty to assist the Veteran in obtaining documents.  Probative studies after January 2011 are associated with the claims; moreover, the Veteran has been informed of the evidence necessary to substantiate his claim.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, any additional private study prior to April 2011 would serve no useful purpose as it would not reflect that the Veteran has had a chronic worsening of his preexisting disability because the April 2011 study, a later study, establishes an improvement. 

A VA clinical opinion was obtained in 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The opinion is predicated on a review of the STRs, post service clinical records, and the statements of the Veteran.  Adequate rationale has been provided.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Service Connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted  for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of  disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In a September 2007 VA Form 21-4138, the Veteran requested service connection for sleep apnea and contended that it was aggravated due to his "time in Iraq."  Based on the evidence noted below, the Board finds that the Veteran had a preexisting sleep breathing disability which was not aggravated by active service. 

The Veteran's STRs are negative for sleep apnea, or a lesser form of a sleep breathing disability.  The evidence of record reflects that the Veteran was diagnosed with sleep apnea in the time between his third and fourth periods of active service.  The Veteran's third period of active service ended in August 1993.  He was diagnosed with sleep apnea, approximately ten years later in 2003, a year prior to his fourth and final period of active service, which began in 2004. 

An August 2007 clinical record reflects that the Veteran had used a CPAP in the past but had not used it due to deployment overseas and did not resume using it after returning home [in 2005].  

A March 2008 clinical record also reflects that the Veteran was not using a CPAP machine.  A November 2008 neurology record reflects that the Veteran reported that his wife noticed that for the past two years, he had been suddenly falling asleep during the day.  

The record reflects that by May 2009 the Veteran had resumed using the CPAP machine and thought he was better, but by July 2009, the Veteran remarked that it did not help.  He also reported that he had been told that his medications were causing his sleep problems. 

A January 2010 multiple sleep latency test record reflects a diagnosis of idiopathic hypersomnolence.  A January 2010 Louisiana Sleep Diagnostics Clinical Polysomnographic report reflects a diagnosis of severe limb movement disorder and fragmented sleep.

An April 2011 Christus St. Francis Cabrini Hospital Sleep Lab Center Polysomnogram Report reflects that the Veteran had obstructive sleep apnea diagnosed at that facility in 2003.  The 2011 report also states the following:

The patient had obstructive Sleep apnea diagnosed in 2003 at this facility. The report is unavailable.  He got off CPAP to go serve in Iraq.  He went in 2006 and had a study and was placed back on CPAP.  He had 2 studies at another facility in January and apparently last December.

A subsequent report from a maintenance of wakefulness test performed the next day, to determine if he could stay awake, resulted in an assessment of upper airway resistance syndrome with significant sleep fragmentation.  The report reflects the following:

This patient, despite having a decreased total sleep time and sleep fragmentation, indeed did show an ability to stay awake during this test.  This goes along with his history that his sleepiness has resolved and may have previously been a side effect of his gabapentin therapy  (emphasis added).

A January 2014 VA PTSD examination report reflects that the Veteran reported chronic sleep impairment.  The examiner opined that "veteran's sleep disorder is, at least partially, caused by his PTSD.  If it is determined that there is no medical reason for his sleep disorder, then it should be considered to be entirely caused by his PTSD."  

Importantly, when detailing the Veteran's sleep disorder, the January 2014 examiner did not include symptoms of disturbed breathing.  Rather, the symptoms were noted to be as follows:  "[t]he veteran reports that he is able to fall asleep, but wakes up about one hour later and every hour thereafter.  He reports that his wife  tells him that he kicks and fights in his sleep, strikes out at her,  and tries to "kick her out of bed," but he has no recollection of this." 

The report of a January 2014 VA sleep apnea examination reflects, in pertinent part, as follows:

Veteran reports he was diagnosed with sleep apnea in the early 2000's and was placed on a CPAP.  He stayed on the machine until 2004 when his unit got activated to go to Iraq. He was unable to bring the CPAP with him.  He currently has not used the machine in about 6 months, but feels he needs to get back on it.  He states his wife tells him he snores loudly and that he "chokes" in his sleep.  He also "kicks" alot while he is asleep. 

The examiner also stated as follows:

While he reports previous sleep studies that showed OSA, this condition appears to have resolved.  His last sleep study dated 04/01/2011 showed upper airway resistance syndrome with significant sleep fragmentation. 

A May 2015 VA examination report is also associated with the claims file.  It reflects that the Veteran reported that he was initially diagnosed with sleep apnea in 2002, and that his wife stated that he stopped breathing at night.  The Board notes that this would have been almost a decade after his 1993 separation from service, and two years prior to his 2004 entrance onto active service.  

The May 2015 report also reflects that the Veteran reported that he had been issued a CPAP machine and that he independently discontinued the use of it when he was activated in 2004, so that he could go to Iraq with his unit.  The Veteran reported that he was told that he snored and stopped breathing in Iraq.  The Veteran further reported that after he returned from Iraq, he resumed use of the CPAP for several years, but that he no longer uses it.  He denied any daytime drowsiness or sleepiness, and indicated that his prior sleep difficulties (sleepiness) were a side effect of Gabapentin.

The May 2015 examiner opined, in pertinent part, as follows:

The Veteran's sleep disorder did not have onset in or is otherwise related to service.  Diagnosis and onset of sleep disturbance (sleep apnea) in 2002 - After 1990 [active duty] period of service, prior to 2004 [active duty] period of service.  No evidence of worsening sleep apnea associated with 2004 period of active duty service.  In fact, there has been improvement since that time, with 2011 sleep study finding for upper airway resistance syndrome.  (sleep apnea, upper airway resistance syndromes- these respresent [sic] different levels of severity of a sleep breathing disorder - with upper airway resistance syndrome of lesser severity than sleep apnea).

The examiner also noted that even though medical literature supports a finding that untreated sleep apnea may aggravate PTSD symptoms, the Veteran's sleep apnea was not causally related to, or aggravated by, his PTSD.  The examiner noted that medical literature supports that PTSD and sleep apnea are often comorbid conditions, but not that PTSD is a causal factor in sleep apnea.  In addition, as noted above, the Veteran's initially diagnosed sleep apnea has improved over the years, which is contrary to a finding that is PTSD, which manifested subsequent to his sleep apnea, aggravated it. 

Initially, the Board notes that there is no competent clinical evidence of record that the Veteran's sleep breathing disability is causally related to, or aggravated by his first three periods of active service.  The Veteran has not averred such, and the evidence does not suggest such.  As noted above, the Veteran's STRs are negative for sleep apnea or a lesser form of a sleep breathing disability.  The Board finds, based on the evidence noted above, the Veteran's sleep apnea was not caused by, or aggravated by, his first three periods of active service. 

With regard to his fourth period of active service, the Board finds that there is clear and unmistakable evidence that the Veteran had sleep apnea prior to his fourth period of active service.  Not only has the Veteran asserted, on more than one occasion, that he has sleep apnea prior to service, but the private clinical record also reflects a diagnosis in 2003, prior to his service.  There is no indication in the record that the Veteran would be less than credible as to the diagnosis date, or that the private clinician is not competent to state the approximate diagnosis date.  Moreover, the private clinician's statement as to a diagnosis in 2003 is not beneficial to the Veteran in obtaining VA compensation; thus, it has the indicia of credibility. 

The Board also finds that there is clear and unmistakable evidence that the Veteran's sleep apnea was not aggravated by service.  The Veteran's STRs for his last period of active service are negative for complaints of, or treatment for, a sleep breathing disability.  Notably, the Veteran did not use a CPAP in service, or in the year after service.  Most notably, the Veteran no longer has sleep apnea, but a lesser form of a sleep breathing disability.  This is clear and unmistakable evidence that his preexisting disability was not chronically aggravated by service.  

While the Veteran is competent to state that he wakes up in the night, and/or feels tired during the day, he has not been shown to have the experience, training, or education necessary to provide a competent diagnosis of sleep apnea as opposed to upper airway resistance syndrome.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of sleep breathing disorders, medication side effects to include daytime sleepiness, and the effect of excess body weight on breathing.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board finds based, on the evidence noted above, that the Veteran's sleep apnea is not causally related to, or aggravated by, active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a sleep breathing disorder, to include sleep apnea, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


